Case 1:20-cv-04592-BCM Document 12 Filed 08/04/20 Page 1of1

 

 

USDC SDNY
UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK SEES EON EES ED
HAMIDEH SEDGHI, DOC #.
DATE FILED: 8/4/2020
Plaintiff,
-against- 20 Civ. 4592 (AT)
SLADE INDUSTRIES, INC. d/b/a SLADE ORDER
ELEVATOR and SLADE INDUSTRIES, INC.,
individually,
Defendants.

 

 

ANALISA TORRES, District Judge:

The parties to this action having consented to conducting all proceedings before the
Honorable Barbara C. Moses, ECF No. 11, the initial pretrial conference scheduled for August 11,
2020, is ADJOURNED sine die.

SO ORDERED.

Dated: August 4, 2020
New York, New York

O7-

ANALISA TORRES
United States District Judge
